Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response to the previous Office action, dated May 31, 2022, has been received. By way of this response, Applicant has amended claims 1, 6-7, and 9, cancelled claims 4 and 8, and introduced new claim 20.
Claims 1, 6-7, 9-14, and 19-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2022 was filed after the mailing date of the first Office action on the merits on January 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for the Examiner’s amendment was granted in telephone call with attorney Jasmine de Cock on July 8, 2022.
The application has been amended as follows: 
	--Claim 1. (Currently amended) A single chain chimeric antigen receptor (CAR) polypeptide, comprising an extracellular part, wherein the extracellular part of the CAR comprises: a) a scFv and b) [[an]]the amino acid sequence encoded by SEQ ID NO: 1.--

	--Claim 20. (Currently amended) A T cell comprising a chimeric antigen receptor comprising an extracellular domain comprising an scFv and [[an]]the amino acid sequence encoded by SEQ ID NO: 1.--

The following is an examiner’s statement of reasons for allowance: 
The claimed sequences have been searched and found to be free of the art.
Applicant’s amendments to the claims have addressed the issues raised in the rejections of record, which may be found in the previous Office action dated November 29, 2021. All remaining rejections are hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            
/AMY E JUEDES/            Primary Examiner, Art Unit 1644